ALLOWANCE
Claims 1-2, 4-9, and 12-21 are allowed.

Priority
This application has claimed the benefit of Korean Application Number KR10-2017-0010038 filed on 01/20/2017. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Kagaya, Shikolay, and Lee do not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2, 4-9, 12-13, 21, independent claim 14 and its dependent claims 15-19, and independent claim 20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Kagaya et al. (US 2009/0070710 A1), Shikolay et al. (US 2014/0292760 A1), and Lee et al. (US 2015/0007016 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 20.
The prior art of record teaches an electronic device [Kagaya: Figs. 1-2, (101, 102), Paras. 67-69, device], comprising: 
Kagaya: Figs. 1-2, (213, 224), Paras. 73, 76, displays];5 
a memory [Kagaya: Figs. 1-2, (203, 223), Paras. 69, 75, RAM]; and 
a processor [Kagaya: Figs. 1-2, (201, 221), Paras. 69, 75, CPU] configured to: control the display to display a first portion of a scroll page on a screen of the display, the scroll page including a plurality of objects stored in the memory [Kagaya: Figs. 5-6, Paras. 78-80, display a plurality of content items with the ability to scroll through the content items; Shikolay: Figs. 2-4, 8, (S810), Paras. 69-70, 130, displaying a plurality of display objects],1 
receive a scroll input with respect to the first portion of the scroll page [Kagaya: Fig. 14, (S1401), Paras. 113, scroll input received; Shikolay: Figs. 2-4, 8, (S820), Paras. 69-70, 130, receive scroll input]; and 
based on a speed of the scroll input being a first speed [Kagaya: Fig. 14, (S1403), Paras. 114, scroll speed increased], generate text data corresponding to at least one first object from amount the plurality of objects [Lee: Figs. 5A-5B, (525), Paras. 160-174, bookmark indicator (i.e. second text object) is displayed which corresponds to at least one of the listed items; Shikolay: Figs. 2-4, 8, (S830), Paras. 69-70, 130, based on the speed of the input, scroll the display objects], control the display to display the text object [Kagaya: Fig. 8, (4111), Paras. 86, display a second hierarchy level item] while at least part of the first portion of the scroll page and a second portion of the scroll page are displayed based on the scroll input, and output the voice data through a sound output device while the text is displayed on the screen of the display [Lee: Para. 112, sound output module outputs sound signal related to functions performed on the device (i.e. selection of phone contact to call with produce call audio)], wherein the at least part of the first portion of the scroll page includes at least part of the at least one first object [Shikolay: Figs. 4-5, Paras. 69-70, 110-111, based on the speed of the input displaying a plurality of objects, including a second object (i.e. last object)] and the text is displayed in at least one of a position of the at least one first object, a central position of the screen, a position corresponding to a scroll bar as per the scroll input, or a combination thereof [Lee: Figs. 5A-5B, 7A-7B, Paras. 160-174, 184-190, displaying the bookmark or image at the location of the first displayed object or overlaying a plurality of the objects], and wherein the text is displayed overlapping the plurality of objects [Lee: Figs. 7A-7B, Paras. 184-190, overlaying the image object]; and 
based on the speed of the scroll input being a second speed different from the first speed, control the display to display, on the display, the at least part of the first portion of the scroll page and at least part of the second portion of the scroll page while refraining from displaying the text [Shikolay: Fig. 3, 5, Paras. 69-70, 110-111, based on the speed of the input displaying a plurality of objects, but not as many (i.e. not the last object)]. 

However, the prior art of record does not teach based on a speed of the scroll input being a first speed, generate text and voice data corresponding to at least one first object from among the plurality of objects; wherein the voice data is voice data corresponding to tag information of the at least one first object. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of based on a speed of the scroll input being a first speed, generate text and voice data corresponding to at least one first object from among the plurality of objects; wherein the voice data is voice data corresponding to tag information of the at least one first object, in combination with the other elements recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179